Citation Nr: 0946051	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia COWAC


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits, in the currently calculated 
amount of $19,844, to include the validity of the debt.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Committee on Waivers and Compromises (Committee) of 
Philadelphia, Pennsylvania.  The Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
currently has jurisdiction over the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran began disability pension benefits in July 2004, 
and is currently in receipt thereof.  In August 2004, the 
Veteran was notified that it was his responsibility to 
immediately inform VA of any Social Security income.

In June 2007, the Veteran sent the RO a Financial Status 
Report in which he asserted that he receives $878.50 per 
month from Social Security, and has expenditures of $732 per 
month.  The Veteran also noted that he had monthly payments 
of $35 for an existing debt from a purchase of jewelry.

In August 2007, the RO issued a Decision on Waiver of 
Indebtedness in which it denied the Veteran's request for a 
waiver of overpayment on the grounds that the Veteran had 
acted in bad faith by reporting to VA in an August 2005 
Eligibility Verification Report (EVR) that he had received no 
income from Social Security.  The RO asserted that the 
Veteran had received a retroactive payment of $14,182 from 
Social Security in October 2004.

In his December 2007 Notice of Disagreement, the Veteran 
responded that that he has not received any retroactive 
payment of any kind from Social Security.  He characterized 
the RO's determination as "obvious error," and requested 
proof of receipt of the retroactive payment.  That is, the 
Veteran is contesting the validity of the debt.

In February 2008, the RO issued a Statement of the Case (SOC) 
in which it denied the Veteran's request for a waiver of 
overpayment on the grounds that the Veteran had acted in bad 
faith.  

In February 2009, the Veteran's Social Security 
Administration (SSA) records were added to the Veteran's 
file.  They indicate that the Veteran received $9,309 in 
2003, $19,747 in 2004, $10,621 in 2005, and $10,203.50 in 
2006.  Although these records show that the Veteran received 
a "repayment" in the amount of $14,182 in 2005, they also 
show that the Veteran had "benefits repaid to SSA in 2005" 
in the amount of $15,816, leading to a net repayment by the 
Veteran to SSA of $1,634.  The RO did not issue a 
Supplemental Statement of the Case (SSOC) after the receipt 
of these SSA records in February 2009.  Moreover, the RO did 
not address the fact that the Veteran's payment of $14,182 
was offset by his repayment to SSA of $15,816.

The Veteran asserted in his March 2009 substantive appeal 
that he began receiving SSA benefits in 2000, and had said 
benefits discontinued after January 2003.  The Veteran stated 
that his SSA disability payments were resumed in October 
2005.  In short, the Veteran continued to challenge the debt, 
including the notion that he had received a retroactive 
payment of $14,182 from Social Security.

The Court has held that when the validity of the debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver, or at the same time.  38 C.F.R. § 1.911(c)(1); 
VAOPGCPREC 6-98.  The propriety and amount of the overpayment 
at issue are matters that are integral to a waiver 
determination.  Schaper, Vet. App. at 434.  As such, the 
Board finds that further action by the Committee is required 
to determine whether the creation of the debt at issue was 
proper, and, if so, the correct amount of said debt.

In reviewing the claims file, the Board notes the absence of 
the following documents, which were cited in the SOC:  1) the 
August 2005 EVR, in which the Veteran stated that he had 
received no income from Social Security; 2) the January 2007 
Social Security inquiry, showing that the Veteran received a 
retroactive payment of $14,182 in October 2004; and 3) the 
Pension Maintenance Center (PMC)'s February 2007 notice to 
the Veteran that they had reduced his pension and switched to 
compensation, effective November 2004, resulting in an 
overpayment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims 
file, copies of 1) the August 2005 EVR, in 
which the Veteran stated that he had 
received no income from Social Security; 
2) the January 2007 Social Security 
inquiry, showing that the Veteran received 
a retroactive payment of $14,182 in 
October 2004; and 3) the Pension 
Maintenance Center (PMC)'s February 2007 
notice to the Veteran that they had 
reduced his pension and switched to 
compensation, effective November 2004, 
resulting in an overpayment.

2.  The RO should review the claims file 
and complete an accounting that sets out 
the amount of the overpayment made to the 
Veteran and how it was calculated.  The 
Veteran and his representative should be 
notified of the findings.

3.  The Committee should then adjudicate 
the Veteran's challenge of the validity 
(and amount) of the debt at issue, taking 
into consideration the SSA records 
received in February 2009, as well as any 
other pertinent records from the SSA and 
other relevant sources.  

4.  Thereafter, if an overpayment is found 
to have been properly created, the Veteran 
should be allowed an opportunity to submit 
additional evidence pertinent to his 
request for waiver of recovery of the 
assessed overpayment, including a complete 
Financial Status Report citing all current 
income, expenses, and assets.

5.  The Committee should again review the 
appellant's waiver claim and determine 
whether such a waiver is warranted in 
light of all pertinent evidence and legal 
authority (to include consideration of the 
appellant's Financial Status Report).

6.  If the Committee's determination 
remains unfavorable to the Veteran, he and 
his representative should be furnished an 
SSOC, which specifically addresses the 
issue of creation of the overpayment, and 
which contains a recitation of the 
pertinent law and regulations governing 
the issue of proper creation, including 38 
U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 
1.965(a) (2009).  This document should 
further reflect detailed reasons and bases 
for the decision reached.  When the above 
development has been completed, the 
Veteran should be afforded the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


